DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/16/2021.
Response to Amendment
The Amendment filed on 9/1/2021 has been entered. Claims 1-17 and 19-20 remain pending in the application. Claims 11-17 and 19-20 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 5/5/2021. Examiner notes the proper status indicator of “withdrawn” has not been given to claim 20. Claim 20 should be given the status indicator of withdrawn. See MPEP 714(II)(c) and 37 CFR 1.121.
Applicants amendments to the drawings have overcome the objections previously set forth in the Non-final Office Action mailed 5/5/2021.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 5/5/2021. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 5/5/2021.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Drachmann (U.S. PG publication 20150211905) further in view of Gestner (U.S. PG publication 20170268915).
Drachmann discloses an electronic assembly (figure 1, item 2), comprising: 
a casing (figure 1 and 3, item 26, 23, 27 and 32: Examiner notes housing body 32, layer 26, and display 23 with display frame 27 form the casing) that conducts electricity (paragraph [0123] and [0126]-[0127]; Examiner notes layer 26 of the casing conducts electricity); and 
electronic components (figure 1, item 3, 4, 6, 7) disposed within the casing (see position of components in figure 1), wherein the electronic components include:
[AltContent: textbox (Figure 1)][AltContent: textbox (Barrel )][AltContent: ]
    PNG
    media_image1.png
    624
    783
    media_image1.png
    Greyscale

an ultrasonic transducer (figure 1, item 6; paragraph [0127]) configured to emit ultrasonic signals (paragraph [0129] and [0123]), wherein the ultrasonic transducer is oriented within the electronic assembly to send the ultrasonic signals along a length of a barrel (see figure 1 above; Examiner notes the labeled portion is construed as a barrel due to its shape and function of holding a liquid; see figure 4 and paragraph [0123]) of a medication injection device (flow tube 20; Examiner notes the flow tube would be fully capable due to its structure of injecting a medication) when the electronic assembly is disposed in the barrel (see figure 1 and 4; Examiner notes “to send the ultrasonic signals along a length of a barrel of a medication injection device when the electronic assembly is disposed in the barrel” is a functional limitation and the claims do not positively require a barrel of a medication injection device. Due to the structure and function of the ultrasonic transducer it would be fully capable of achieving the recited intended function/use with a complimentary sized barrel/medication injection device); 

a controller (figure 1, item 4; paragraph [0018]: wherein the circuit is for operating the flow meter; Examiner notes since the circuit controls the operation of the flow meter it is construed as a controller) coupled to the ultrasonic transducer and the battery (paragraph [0123]),
wherein the casing is electrically connected to the ultrasonic transducer and the battery to complete a circuit including at least the ultrasonic transducer and the battery such that the electricity flows through the casing between the battery and the ultrasonic transducer (paragraph [0123] and [0127]).
Drachmann is silent as to wherein the controller includes logic that when executed by the controller causes the electronic assembly to perform operations, including: instructing the ultrasonic transducer to emit the ultrasonic signals.
Gestner teaches a controller (figure 1, item 150) coupled to the ultrasonic transducer (item 110a; paragraph [0022]), wherein the controller includes logic that when executed by the controller causes the electronic assembly to perform operations, including: instructing the ultrasonic transducer to emit the ultrasonic signals (paragraph [0022]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Drachmann to includes logic that when executed by the controller causes the electronic assembly to perform operations, including: instructing the ultrasonic transducer to emit the ultrasonic signals, as taught by Gestner, for the purpose of effectively controlling the ultrasonic transducer and the timing of signals (paragraph [0022] of Gestner). 
In regard to claim 3,

In regard to claim 7,
Drachmann in view of Gestner teaches the electronic assembly of claim 1, wherein the casing is hollow and cylindrical (see figure 1 of Drachmann).
In regard to claim 8,
Drachmann in view of Gestner teaches the electronic assembly of claim 1, wherein the ultrasonic transducer includes at least one of a piezoelectric material or a speaker coil (paragraph [0068] of Drachmann).
In regard to claim 10,
Drachmann in view of Gestner teaches the electronic assembly of claim 1.
Drachmann in view of Gestner fails to disclose wherein the controller further includes logic that when executed by the controller causes the electronic assembly to perform operations, including: measuring a time for the ultrasonic signals to travel to an end of the barrel and return to the ultrasonic transducer when the electronic assembly is disposed in the barrel; and calculating a volume of fluid in the barrel based on the time (see paragraph [0123] of Drachmann: By comparing the travel time of the two ultrasound signals, i.e. the temporal duration between the moment where the ultrasound signal is emitted by the one transducer and until the moment it is detected by the other transducer, the velocity of the fluid may be calculated. Then by knowing the flow profile of the flow tube 20, the flow velocity is converted into a volume per time. Finally, by summing this volume per time over time, the consumed volume is measured. These calculations in some embodiments be performed by the electronic circuit 4; .
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Drachmann (U.S. PG publication 20150211905) in view of Gestner (U.S. PG publication 20170268915) further in view of Yigal (U.S. PG publication 20200405949).
In regard to claim 2,
Drachmann in view of Gestner teaches the electronic assembly of claim 1, wherein electrical connections completing the circuit include the casing, the ultrasonic transducer, the battery, and the controller (paragraph [0123] and [0127] of Drachmann), and wherein the electrical connections are solderless (paragraph [0123] and [0127] of Drachmann; Examiner notes solder is not disclosed as being used in the connections between the casing, the ultrasonic transducer, and the battery).
	Drachmann in view of Gestner is silent as to the electrical connection used between the battery and the controller.
	Yigal teaches a solderless electrical connection between a battery (item 42) and controller (item 10; paragraph [0031]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Drachmann in view of Gestner to include a solderless connection between the battery and controller as taught by Yigal, for the purpose of providing a useful/suitable connection for components that does not require solder (paragraph [0031] of Yigal).
In regard to claim 4,
Drachmann in view of Gestner teaches the electronic assembly of claim 3.
Drachmann in view of Gestner teaches wherein the ultrasonic transducer is disposed in the casing (see figure 1 of Drachmann).

Yigal teaches a backing layer (figure 7, item 43) and a metal clip (item 47; Examiner notes the metal clip electrically connects two components; see paragraph [0031]), wherein the backing layer is disposed at least in part between a component and the metal clip to dampen vibrations between the metal clip and the component (Examiner notes “to dampen vibrations” is an intended use limitation and since protrusion 43 supports the clip it would function to dampen vibrations versus if the clip was unsupported). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the battery and controller of Drachmann in view of Gestner to be connected via a metal clip that is supported by a backing layer, as taught by Yigal, for the purpose of maintaining electrical connection without the need for soldering (paragraph [0031] of Yigal) therefore resulting in a backing layer, wherein the ultrasonic transducer is disposed in the casing between the casing and the backing layer; and a metal clip, wherein the backing layer is disposed at least in part between the ultrasonic transducer and the metal clip to dampen vibrations between the metal clip and the ultrasonic transducer. Examiner notes the ultrasonic transducer 6 of Drachmann is disposed between the backing layer as modified by Yigal and bottom wall 17 of Drachmann).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Drachmann (U.S. PG publication 20150211905) in view of Gestner (U.S. PG publication 20170268915) in view of Yigal (U.S. PG publication 20200405949) further in view of Atterbury (U.S. PG publication 20040210199).
In regard to claim 5,

Drachmann in view of Gestner in view of Yigal fails to disclose further comprising a circuit board including the controller, and wherein the metal clip is electrically coupled to the ultrasonic transducer and the circuit board, and the circuit board is disposed in the metal can.
Atterbury teaches a circuit board (circuit board; paragraph [0148] and [0129]) including the controller (circuit board includes the controller; paragraph [0148] and [0129]) and an integrated circuit (paragraph [0149]) could all be used to achieve the same result (paragraph [0149]) and thus an integrated circuit and a circuit board were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a circuit board including the controller in place of an integrated circuit since it has been held that substituting parts of an invention involves only routine skill in the art. Additionally the substitution is a simple substitution that would yield the same predictable result of enabling signals to be processed (paragraph [0149] of Atterbury). Implementing the teachings of Atterbury would therefore result in a circuit board including the controller, and wherein the metal clip is electrically coupled to the ultrasonic transducer and the circuit board, and the circuit board is disposed in the metal can.
In regard to claim 6,
Drachmann in view of Gestner in view of Yigal in view of Atterbury teaches the electronic assembly of claim 5, wherein the battery is coupled to the circuit board and the metal can (see analysis 
Drachmann in view of Gestner in view of Yigal in view of Atterbury is silent as to wherein the circuit board is positioned in the metal can orthogonally relative to the ultrasonic transducer.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the position of the circuit board relative to the ultrasonic transducer within the metal can of Drachmann in view of Gestner in view of Yigal in view of Atterbury to include wherein the circuit board is positioned in the metal can orthogonally relative to the ultrasonic transducer since it has been held that rearranging parts of an invention involves only routine skill in the art.
Additionally It would have been an obvious matter of design choice to modify Drachmann in view of Gestner in view of Yigal in view of Atterbury to include wherein the circuit board is positioned in the metal can orthogonally relative to the ultrasonic transducer since applicant has not disclosed that having wherein the circuit board is positioned in the metal can orthogonally relative to the ultrasonic transducer solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of the circuit board being positioned in the metal can orthogonally relative to the ultrasonic transducer, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Drachmann (U.S. PG publication 20150211905) in view of Gestner (U.S. PG publication 20170268915) further in view of Meijer (U.S. patent no 5165873).
In regard to claim 9,
[AltContent: textbox (Stopper)][AltContent: connector][AltContent: rect]
    PNG
    media_image2.png
    563
    634
    media_image2.png
    Greyscale

Drachmann in view of Gestner teaches the electronic assembly of claim 1, wherein the casing is installed in a stopper (see figure 2 above wherein the portion identified forms a stopper for item 2 and receives part of item 2 as shown in figure 1. The identified portion forms a stopper since item 2 is blocked from being fully inserted into tube 20).
Drachmann in view of Gestner is silent as to the material of the stopper and therefore fails to disclose a rubber stopper.
Meijer teaches a rubber tube (figure 1, item 16; column 3, line 52-56).
.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783